DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 8/23/2022.
No prior art is being applied against Claim 9 because the prior art does not disclose or make obvious applying the attenuation coefficient comprises the following sub-steps: calculating a ratio of the maximum value to the minimum value; comparing the ratio with a first threshold and with a second threshold, the second threshold being higher than the first threshold; and deducing the attenuation coefficient; wherein the attenuation coefficient is equal to a first value when the ratio is less than the first threshold, to a second value different from the first value when the ratio is greater than the second threshold or to a value between the first value and the second value when the ratio is between the first threshold and the second threshold, as best understood, in the combination, and as currently presented.
The terminal disclaimer filed 8/23/2022 is acknowledged.
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
With regard to the arguments on page 9 directed towards the previously indicated allowable subject matter,
Applicant notes that new claims 21-23 recite the allowable features of original Claim 15, but the Examiner respectfully notes that Claim 15 was indicated as being allowable, in the combination, and not by itself.  Applicant has not incorporating all of the intervening claim subject matter, which would be the combination of claims 1, 5, 6, 13, 14, and 15.  As such, Claims 21-23 will be examined as presented.
With regard to the arguments on pages 10-11 directed towards Palecki et al. (Palecki) (US 2006/0197523),
Applicant argues that the average value is not used as a threshold value and that the disturbance data does not necessarily trigger an alarm.  The Examiner respectfully notes that the average is not claimed or required to used as a threshold, and further that there is no requirement that the disturbance data always trigger an alarm.  In fact, applicant’s detected / disturbance data will not always trigger an alarm when, for example, the threshold is not exceeded. 
Applicant is claiming, in claim 1, the processing unit is configured to receive the first and second signals, to compute an average value based on the first and second signals.  Palecki discloses this where it discloses, in paragraph [0066], “The combined data from the arrangement of gradiometers are averaged to provide a measure of the integrated background.”  Applicant then claims “to determine the average value is greater than a predetermined threshold value.”  In this, applicant is essentially performing a comparison of A-B, where A is the average value and B is the threshold.  Similarly, Palecki subtracts the average value from the data from each gradiometer (paragraph [0066]), which is also a comparison of A-B.  When no object is present, the average value and gradiometer data will be the same value, and thus no threshold will be exceeded.  When an object of interest is present, the average value will be determined to be greater than the threshold value (gradiometer data) because it will exceed the gradiometer data in the downward direction. Meaning, a value can be said to exceed a threshold by going over a specific value, or going under a specific value.  Also note that paragraph [0066] also states “the collection processor utilizes the data from all the gradiometers in the arrangement to develop an estimate of the locations, magnitudes, and dipole moments of any objects passing a threshold for magnitude.”  It is therefore further reasonably that the average value is compared to this threshold for magnitude.  Lastly, Palecki discloses that an alarm is generated based on the sensor data, which is reasonably based on all previous processing, including the subtraction of the background data from each gradiometer (Paragraph [0079]).  As such, the Examiner respectfully disagrees.  To overcome this issue, it is suggested to claim more details about what the predetermined threshold is, such as by adding a negative limitation to preclude the threshold from being the gradiometer data.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 10, 11, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 8,
The phrase “computing the average value includes applying first and second signals so as to obtain corrected signals and averaging the corrected signals” on lines 2-4 introduces new matter.  Applicant does not originally disclose that computing the average value itself includes applying first and second signals to obtain corrected signals.  As best understood, the only disclosure with regard to this feature recites, is found for example on lines 24-28 of page 19, which explains that an attenuation coefficient is applied to the signals, which is subsequently averaged.  The process of obtaining an average value is not originally disclosed to itself include applying first and second signals.  As such, this phrase introduces new matter.  
As to Claim 22,
The phrase “when the third averaged value is greater than the predetermined threshold and greater than the third averaged value multiplied by a safety coefficient, sending instructions to generate an alarm to at least one of the third detector and the fourth detector using the wireless communication interface” on the last four lines introduces new matter.  The Examiner acknowledges what was originally disclosed in, for example, claim 19. However, the original disclosure, as best understood, does not include a condition that is invoked where a third average is greater than itself multiplied by a safety coefficient.  Instead, the original disclosure states the condition for the third average is when it is greater than a threshold and a second average that is multiplied by a safety coefficient.  As such, this phrase introduces new matter.
As to Claims 9, 10, and 11,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 8,
The phrase “computing the average value includes applying first and second signals so as to obtain corrected signals and averaging the corrected signals” on lines 2-4 is indefinite.  At issue here is that it is unclear what first and second signals applicant is referring to with this phrase.  Applicant has previously recited first and second signals from the magnetic sensors, but applicant is not using any antecedent basis to refer to these signals.  As such, in light of the disclosure, it is unclear what first and second signals applicant is referencing.
As to Claim 9,
The phrase “applying the attenuation coefficient comprises the following sub-steps:” on lines 1-2 is indefinite.  Applicant has removed the attenuation coefficient from claim 8.  As such, applicant is no longer reciting an attenuation coefficient or a step of applying this coefficient.  It is therefore unclear step of applying the attenuation coefficient applicant is referring to, and how this relates to the previously recited claim features.
As to Claim 9, 10, and 11.
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-14, 17, 20, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palecki et al. (Palecki) (US 2006/0197523).
As to Claim 1,
Palecki discloses A detection system comprising: a first detector comprising a first magnetic sensor configured to generate a first signal (Figure 2 / leftmost portal (105)), (Paragraph [0051]) , wherein the first signal is representative of an intensity of a detected magnetic field (Paragraphs [0053],[0155]); a second detector separate from the first detector and comprising a second magnetic sensor configured to generate a second signal (Figure 2 / second to leftmost portal (105)), wherein the second signal is representative of an intensity of a detected magnetic field (Paragraphs [0053],[0155]); at least one emitter (205) (Paragraph [0074], a communication interface configured to transmit at least one of the first and second signals to a processing unit (collection processor / screening computer) (Paragraphs [0072],[0073]), wherein the processing unit is configured to receive the first and second signals, to compute an average value based on of the first and second signals (Paragraph [0066],[0155] / note the additional processing unit can be the combination of the cpu of the respective portal and one of the screen computers), to determine the average value is greater than a predetermined threshold value (Paragraph [0066] / note that the threshold values can be the predetermined gradiometer data which the average value will exceed when an object is present), and to send instructions to generate an alarm to the at least one emitter using the communication interface based on determining the average value is greater than the predetermined threshold value (Paragraph [0079]).
As to Claim 2,
Palecki discloses the average value includes an arithmetic mean value or a geometric mean value based on first signal and the second signals (Paragraph [0066]).
As to Claim 3,
Palecki discloses the communication interface is a wireless communication interface (Paragraph [0073]).
As to Claim 4,
Palecki discloses the first detector and the second detector are portable (Figure 1 / note that portals are free standing structures and thus can be moved around.  Even if these portals are bolted to the ground, they can be unbolted and removed, such as to allow for repair), (Paragraph [0154] / note that the detectors can also be placed into portable objects such as a wastebasket). 
As to Claim 5,
Palecki discloses a third detector; wherein the third detector comprises at a third magnetic sensor configured to generate a third signal (Figure 2 / portal that is third from the left), wherein the third signal is representative of an intensity of the magnetic field (Paragraphs [0053],[0155]); and wherein the first detector and the second detector together form a first door and the second detector and the third detector together form a second door (Figure 2 / note the doors can be the spaces within each portal or between each portal).
As to Claim 6,
Palecki discloses the processing unit is housed in the first detector; wherein an additional processing unit is housed in the second detector; and wherein the additional processing unit is configured to compute an average value of the first and second signals and to transmit the second signal and the average value to the processing unit via the communication interface (Paragraphs [0066],[0073] / note the additional processing unit can be the combination of the cpu of the respective portal and one of the screen computers).
As to Claim 7,
Palecki discloses A detection method comprising the following steps: generating a first signal with a first magnetic sensor of a first detector and a second with a second magnetic sensor of a second detector (Paragraphs [0053],[0066],[0072] / note the gradiometers for each portal), wherein the first signal and the second signal are representative of an intensity of a magnetic field (Paragraph [0053] / note gradiometer); computing an average value based on first and second signals (Paragraph [0066]); S4: determining the average value is greater than a predetermined threshold value (Paragraph [0066] / note that the raw gradiometer data becomes a predetermined threshold as it is determined in advance of the average, and the average value will be greater than the gradiometer data when an object is present); and sending instructions to generate an alarm based on determining the average value is greater than the predetermined threshold value (Paragraph [0079] / when an object is present, an alarm will be generated based upon all previously determined data, including the above average value feature).
As to Claim 8,
Palecki discloses wherein computing the average value includes applying first and second signals so as to obtain corrected signals and averaging the corrected signals  (Paragraph [0131],[0132] / note that because the output of the gradiometer is a weighted sum, where the weight can be considered the attenuation coefficient, such a feature must be present in the average, and where this weight applied to the output is considered a signal).
As to Claim 12,
Palecki discloses generating an additional first signal with an additional first magnetic sensor of the first detector and an additional second signal with an additional second magnetic sensor of the second detector (Figure 2 / note the sensors (230))), wherein the additional first signal and the additional second signal are each representative of an intensity of a detected magnetic field (Paragraphs [0053],[0155]); computing an additional average value of the additional first signal and the additional second signal (Paragraph [0066] / note all signals are averaged); comparing the additional average value with the predetermined threshold value (Paragraph [0066] / note the average is compared to the predetermined gradiometer signals); and when the additional average value is greater than the predetermined threshold value, sending instructions to generate an alarm to at least one of the first detector and the second detector using the communication interface (Paragraph [0079] / note that while the prior art discloses this feature, there is no requirement that this condition be invoked, and the prior art also meets this feature when the condition is not invoked).
As to Claim 13,
Palecki discloses the detection system further comprises a third detector comprising a third magnetic sensor configured to generate a third signal (Figure 2 / note the gradiometers (230)), wherein the third signal is representative of an intensity of the magnetic field, the detection method further comprising, a step of computing an additional average value of the second signal and the third signal (Paragraph [0098] / note additional averages are taken at different times).
As to Claim 14,
Palecki discloses wherein the first and second detectors together form a first gate and the second and third detectors together form a second gate (Figure 2), the method further comprising determining, based on the average value and the additional average value, if at least one of the first gate and the second gate detected the magnetic field (Paragraph [0098] / note additional averages are taken at different times / note that the system will known, based on all data, which gate a person has walked through, and thus the prior art discloses this claim feature).
As to Claim 17,
Palecki discloses the first detector and the second detector each comprise a processing unit, and wherein: the step of computing the additional average value is performed by the processing unit of the second detector; the step of computing the average value is performed by the processing unit of the first detector; and determining if at least one of the first ate and the second gate detected a magnetic field is performed by the processing unit of the second detector and by the processing unit of the first detector (Figure 2 / note each portal includes a cpu), (Paragraph [0098] / note additional averages), (Paragraph [0046] / the system must include the ability to detect which specific portal detected an object).
As to Claim 20,
Palecki discloses computing the average value includes averaging the first and second signals to obtain averaged signals and applying an attenuation coefficient to the averaged signals (Paragraphs [0066], [0131],[0132] / note that because the output of the gradiometer is a weighted sum, where the weight can be considered the attenuation coefficient, such a feature must be present in the average, and where this weight applied to the output is considered a signal).
As to Claim 21,
Palecki discloses A method for detecting a target object comprising the following steps: generating a first signal with a first magnetic sensor of a first detector  (Figure 2 / leftmost portal (105)), (Paragraphs [0053],[0105],[0155]), a second signal with a second magnetic sensor of a second detector (Figure 2 / second to leftmost portal (105)) and a third signal with a third magnetic sensor of a third detector (Figure 2 / portal that is third from the left),, wherein the first, second and third signals are each representative of an intensity of a detected magnetic field (Paragraphs [0053],[0105],[0155]); computing the first and second signals so as to obtain a first averaged value and the second and third signals so as to obtain a second averaged value (Paragraph [0066] / note all signals are averaged and the second average can be taken at a different time of operation than the first average); when the first average value is greater than the predetermined threshold value and greater than the second averaged value multiplied by a safety coefficient, sending instructions to generate an alarm to at least one of the first detector and the second detector using a wireless communication interface (Paragraphs [0070],[0072],[0073]); when the second averaged value is greater than the predetermined threshold value and greater than the first averaged value multiplied by the safety coefficient, sending instructions to generate an alarm to at least one of the second detector and the third detector using the wireless communication interface (Paragraphs [0070], [0079]).
(Note: The above “when” conditions are not positively recited, and thus the features following these “when” terms are not positively required in the claim. The prior art reasonably meets these conditions when the first and second average values are not greater than a predetermined threshold and by an average multiplied by a safety coefficient.  Further, because Palecki does not disclose a safety coefficient, it would never invoke these conditional limitations, and thus would meet the claim features as all other features are disclosed in the prior art.)
As to Claim 22,
Palecki discloses: generating a fourth signal with a fourth magnetic sensor of a fourth detector (another of the portals (105) in Figure 2), wherein the fourth signal is each representative of an intensity of the detected magnetic field (Paragraphs [0053],[0105],[0155]); computing the third and fourth signals so as to obtain a third averaged value (Paragraph [0066] / note this third average can be taken at a time different than the first and second); when the third averaged value is greater than the predetermined threshold and greater than the second averaged value multiplied by a safety coefficient, sending instructions to generate an alarm to at least one of the third detector and the fourth detector using the wireless communication interface (Paragraphs [0070],[0072],[0073]); and when the third averaged value is greater than the predetermined threshold and greater than the third averaged value multiplied by a safety coefficient, sending instructions to generate an alarm to at least one of the third detector and the fourth detector using the wireless communication interface (Paragraphs [0070], [0079]).
(Note: The above “when” conditions are not positively recited, and thus the features following these “when” terms are not positively required in the claim. The prior art reasonably meets these conditions when the first and second average values are not greater than a predetermined threshold and by an average multiplied by a safety coefficient.  Further, because Palecki does not disclose a safety coefficient, it would never invoke these conditional limitations, and thus would meet the claim features as all other features are disclosed in the prior art.)

Allowable Subject Matter
Claim 23 is allowed.
Claims 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph or the rejection(s) under 35 U.S.C. 112(d), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to Claim 15,
The primary reason for the allowance of claim 15 is the inclusion of determining if at least one of the first gate and the second gate detected a magnetic field comprises the following sub-steps: multiplying the additional average value by a safety coefficient; comparing the average value with the additional average value multiplied by the safety coefficient; multiplying the average value by the safety coefficient; and comparing the additional average value with the average value multiplied by the safety coefficient. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 23,
The primary reason for the allowance of claim 15 is the inclusion of comparing the first and the second averaged values with a predetermined threshold value; multiplying the second averaged value by a safety coefficient; comparing the first averaged value with the second averaged value multiplied by the safety coefficient; multiplying the first averaged value by the safety coefficient; and comparing the second computed averaged value with the first averaged value multiplied by the safety coefficient; and deducing therefrom if at least one of the first and second gate detected a magnetic field. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858